Exhibit 10.4
Execution Version
SERVICES AGREEMENT
     This Services Agreement (this “Agreement”) is entered into on June 22,
2010, by and between Oasis Petroleum Inc., a Delaware corporation (“OAS”), and
OAS Holding Company LLC, a Delaware limited liability company (“Oasis Holding”).
WITNESSETH:
     WHEREAS, OAS is an independent oil and gas exploration and production
company;
     WHEREAS, Oasis Holding is owned by, among others, certain members of the
management of OAS;
     WHEREAS, OAS performs certain administrative, technical and ministerial
services in connection with the operation of its business which it has offered
to provide, from time to time, to Oasis Holding;
     WHEREAS, greater efficiency and reduced costs result from the economies of
scale associated with the provision of such services by OAS for itself and
certain of its associated companies, including Oasis Holding;
     WHEREAS, OAS desires to make such services, as well as certain management
and professional services (hereinafter referred to collectively as “Staff
Services”) available to Oasis Holding, and Oasis Holding desires to avail itself
of such Staff Services;
     WHEREAS, OAS and Oasis Holding intend to retain absolute control over the
management of their respective business affairs, including but not limited to
all matters relating to their respective governance, asset management,
operations, and the establishment of policies and practices; and
     WHEREAS, in light of the foregoing, OAS and Oasis Holding desire to
memorialize their agreements with respect to the foregoing as of the date hereof
and to formulate agreements for future operations.
     NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1
SERVICES PROVIDED BY OAS
     OAS shall provide or cause to be provided to Oasis Holding, as requested by
Oasis Holding, the following Staff Services in connection with the operation of
Oasis Holding, all of which shall be under the control and for the benefit of
Oasis Holding:
     Section 1.1 Information Technology Services. OAS’s Information Technology
Department shall, as the parties may from time to time agree, assist Oasis
Holding in establishing, maintaining and developing information technology and
telecommunications technology, including software systems, hardware and
services, that Oasis Holding may utilize for its operations.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Accounting Services. OAS’s Accounting Department shall, as the
parties may from time to time agree, assist Oasis Holding’s Accounting
Department and provide general and specific accounting services including
services in relation to financial reporting.
     Section 1.3 Investment and Treasury Services. OAS’s Investment Department
shall, as the parties may from time to time agree, assist Oasis Holding with
respect to the investment of cash and other financial assets of Oasis Holding.
In addition, OAS’s Treasury Department shall, as the parties may from time to
time agree, assist Oasis Holding with respect to the establishment and
maintenance of bank accounts and banking relationships, the collection, holding
and disbursement of cash receipts of Oasis Holding as well as the clearing or
other back office functions related to any securities trading or investment
activity undertaken by or for the benefit of Oasis Holding, all of which shall
ultimately be under the control and for the benefit of Oasis Holding.
     Section 1.4 Tax Preparation. OAS shall, as the parties may from time to
time agree, advise and assist Oasis Holding in preparing and filing federal,
state and other tax returns, handling discussions and proceedings with tax
authorities, and planning with respect to tax liabilities.
     Section 1.5 Insurance. OAS’s Risk Management Department shall, as the
parties may, from time to time, agree, assist Oasis Holding with Risk Management
and Insurance programs including, but not limited to, obtaining and maintaining
insurance and related products and services and administering claims thereunder.
     Section 1.6 Internal Audit. OAS’s Internal Audit Department shall, as the
parties may from time to time agree, provide internal audit services to Oasis
Holding.
     Section 1.7 Legal. OAS’s Law Department shall, as the parties may from time
to time agree, assist Oasis Holding’s Legal Department and provide general and
specific legal services
     Section 1.8 Strategy and Corporate Development. OAS’s Corporate Development
Department and other OAS senior executives shall, as the parties may from time
to time agree, provide assistance to Oasis Holding relating to corporate
strategy, acquisitions and financing opportunities, and such other similar
services as the parties may agree upon.
     Section 1.9 Miscellaneous. OAS shall provide such other miscellaneous Staff
Services to Oasis Holding as the parties may from time to time agree.
SECTION 2
RELATIONSHIP OF THE PARTIES
     Section 2.1 Each party acknowledges that the services provided hereunder by
OAS are intended to be administrative, consultative, technical or ministerial
and not to set policy for Oasis Holding. Each party shall continue to set
corporate policy independently through its own Board of Directors or other
governing body.
     Section 2.2 In all activities under this Agreement, each party shall be an
independent contractor, except as may be otherwise specifically provided in
writing and authorized by the

- 2 -



--------------------------------------------------------------------------------



 



appropriate Board of Directors. Nothing in this Agreement shall be deemed to
(i) make either party or any employee of such party the agent, employee, joint
venturer or partner of the other party, or (ii) create in either party the right
or authority to incur any obligation on behalf of the other party or to bind
such other party in any way whatsoever except as may be expressly provided for
in this Agreement.
     Section 2.3 Neither party shall have any liability for any act or omission
in connection with this Agreement other than repeating a service for the purpose
of correcting an act or omission where reasonable and appropriate under the
circumstances. Neither party shall be liable to the other party in respect of
any act or omission in connection with this Agreement for loss of profits, good
will or any other general, direct, special or consequential damages of any kind.
Except as expressly set forth in this Section 2, the parties make no
representations or warranties with respect to the services to be provided under
this Agreement.
     Section 2.4 Oasis Holding hereby agrees to defend, indemnify and hold OAS
and its affiliates (other than Oasis Holding and its subsidiaries), and their
respective officers, directors, employees and agents harmless from and against
any and all loss, claim, damage, liability, cost or expense, including
reasonable attorneys’ fees, incurred by OAS or any such affiliates based upon a
claim by or liability to a third party arising out of the Staff Services to be
provided by OAS hereunder, unless due to the gross negligence or willful
misconduct of OAS or its affiliates.
SECTION 3
FEES, COSTS AND EXPENSES
     Oasis Holding shall pay to OAS (i) a monthly fee of four thousand dollars
($4,000.00) which represents a reasonable estimate of the costs and expenses
incurred by OAS hereunder (such as general corporate expenses and overhead and
costs of OAS employees providing services to Oasis Holding hereunder) plus
(ii) the actual costs of any third party consultants engaged by OAS to provide
services to Oasis Holding hereunder. Oasis Holding and OAS shall periodically
review the fees paid hereunder and adjust such fees as may be mutually agreed.
SECTION 4
TERM
     This Agreement may be terminated by either party at any time on not less
than sixty (60) days’ prior written notice to the other party.
SECTION 5
NOTICES
     All notices, consents and other communications hereunder shall be in
writing and shall be deemed given hereunder when sent by certified mail, return
receipt requested, or delivered by hand to a party at the following addresses,
or at any other address as any party may from time to time specify by notice to
the other:

- 3 -



--------------------------------------------------------------------------------



 



         
 
  If to OAS:   Oasis Petroleum Inc.
 
      First City Tower
 
      1001 Fannin, Suite 202
 
      Houston, Texas 77002
 
      Attention: Compliance Officer
 
       
 
  If to Oasis Holding:   OAS Holding Company LLC
 
      First City Tower
 
      1001 Fannin, Suite 202
 
      Houston, Texas 77002
 
      Attention: Thomas B. Nusz

SECTION 6
MISCELLANEOUS
     This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Texas. The headings of this Agreement are
for ease of reference and do not limit or otherwise affect the meaning hereof.
No party may assign any of its rights or obligations under this Agreement
without the express written consent of the other. This Agreement constitutes the
sole understanding and agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements or understandings,
written or oral, with respect thereto.
[signature page follows]

- 4 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

            OASIS PETROLEUM INC.
      By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz        Title:  
President and Chief Executive Officer        OAS HOLDING COMPANY LLC
      By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz        Title:  
President and Chief Executive Officer     

